DETAILED ACTION
This office action is in response to the communication received on 07/26/2022 concerning application no. 17/237,090 filed on 04/22/2021.
Claims 1-18 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/26/2022 have been fully considered but they are not persuasive. 
Applicant argues that Examiner replace the paragraphs in the specification to render the specification objection moot.
	Examiner disagrees. It is the responsibility of the Applicant to replace the paragraphs if they believe it will resolve the specification objection. As stated in objection, filed 04/22/2021, “Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code”. That is, the responsibility of deletion and resolution of the objection is not of the Examiner. It is the Applicant’s responsibility.
Specification objection is maintained and Examiner reminds Applicant to not incorporate new matter in the specification. 


Applicant's arguments filed 07/26/2022 have been fully considered but they are not persuasive. 
Applicant argues that regarding the 101 rejection, the claimed subject matter cannot be performed in the human mind. Applicant argues that the claimed subject matter is designed to enable a layman to acquire images without having the patient visit the physician and be able to track a skin lesion. Applicant alleges that the observation of a lesion is confusing and can lead to misdiagnosis. Furthermore, Applicant argues that the subject matter is directed into a practical application as “a camera, and other components” are not generic. Applicant also argues that each additional image is taken at a shorted distance and that is a reason for a practical application.
Examiner disagrees. The use of the invention by a layperson is not what is considered under the judicial exception step. Furthermore, there is no discussion of a layperson or physician in the claims nor is there a mention of a misdiagnosis. The claims refer to a “user”. The consideration for a mental process is if the claim element can be performed in the human mind. Such elements are present in the claim 1, are “selecting the target skin lesion within the image of the region”, “interrupting the process of close-up inspection and instructing the user to restart the process of close-up inspection from a remote distance upon the target skin lesion not included within the current image of the skin surface”, and “upon a close-up inspection criterion being met performing the close-up inspection of the target skin lesion”. Selecting a target skin lesion amongst multiple lesions what a doctor does when performing a dermatoscopy. The look at a lesion and determine its features like distribution, symmetry, border, etc1. The incorporation of this into a digital form of an image does not change the mental process. A doctor can do this by observing a lesion on the image and performing the same dermatoscopy of observing the features. Restarting a inspection when the lesion is not an image is also a mental process. When a target is not present in an image, the user will stop what they are doing and return to a state where the target is in the field of view. Finally, performing an inspection when a criterion is met is also a mental process. Performing an inspection, which is mental, based on a further mental determination that a criterion being met is a mental process. Claim 19, furthers the criterion as a distance, size, or percentage relationship. Comparing distances can be performed mentally as the mind can observe two values and determine which one is smaller of the two. The determination of a size or percentage is a mere area calculation or a comparison of an amount to the whole. Examiner further notes the mere allegation that claimed subject matter cannot be performed in the human mind is not sufficient to traverse a rejection under 35 U.S.C. 101.
Applicant’s argument that a camera and “other components” not being generic are similarly not persuasive. Cameras are based on camera obscura technology that has been known from 400 B.C. and 330 B.C2. The first photographic camera was developed in 1816 by Joseph Nicéphore Niépce3. Cameras used by common people have been available since 18894. So, with cameras being commonplace for over a century and the underlying technology being available for millennia, it can be determined that cameras are generic. Assuming, arguendo, that the camera was not generic, the camera in the claims is being used for image acquisition. Image acquisition for the purpose of performing the mental process discussed above is a form of data gathering. MPEP § 2106.05(I)(A) establishes that the courts have found mere data gathering to be an insignificant extra-solution activity to the judicial exception and are not enough to qualify as “significantly more”. Applicant generally argues “other components” as to not being generic. Mere allegation that the elements (without mentioning what explicit “other components” are being referred to) as being non-generic is not persuasive. For purposes of addressing the arguments and providing a complete response, Examiner is considering the “screen” and “processor” to be the other components. MPEP § 2106.05(a)(II) establishes that the courts have found that the gathering and analyzing information using conventional techniques and displaying the result is not sufficient to show an improvement in the technology. Given that the first transistor was invented in 1948, the first working IC5 was developed in 1958, and mass production was implemented for transistors in 19606, a processor is a generic component. MPEP § 2106.05(I)(A) establishes that the courts have found that using a generic computer to perform generic computer functions to perform a judicial exception is not enough to qualify as “significantly more”. Examiner further notes the mere allegation that components are not generic is not persuasive and therefore not sufficient to traverse a rejection under 35 U.S.C. 101.
Examiner maintains the 101 rejections of claims 1-18. Newly added claim 19 is also rejected under 35 U.S.C. 101. See below.

Applicant's arguments filed 07/26/2022 have been fully considered but they are not persuasive. 
Applicant argues that the claimed subject matter is addressing the need for continuously marking the target skin lesion on a sequence of images and the that Bergman does not perform the marking on a series of images.
Examiner disagrees. Claim 1 does not establish that the marking is done on multiple images. The claim element establishes “marking the skin lesion within the image of the region”. The term “image” is used in the singular form. Furthermore, the claim also established the acquisition of “an image of the region”. Further evidence that a single image is obtained. Given this, Bergman teaches the claim element in its present form and the claim 1 is obvious under Guyon and Bergman’s combination.
With regards to independent claims 6 and 13, the alleged claimed material is present. However, Bergman remains a relevant reference that obviates it in combination with Guyon. Paragraph 0037 teaches “comparing multiple images of a mole over time”. Fig. 22 shows the mole on two different time points. Furthermore, Guyon in paragraph 0182 teaches that the image features are selected based on feature selection. Furthermore, paragraph 0132 of Guyon teaches that the if the image does not have a mole, it will output senseless results. Paragraph 0212 teaches that during the utilization of the camera, photographs are able to be taken. The term “photographs” is in the plural form. The paragraph continues to discuss that the mole is observed in relation to a frame. Such a display for centering and zooming is providing support that the lesion is observed over time and is observing a target. The combination of the reference with Bergman’s outlining would obviate the claimed invention. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Examiner maintains the rejection.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
NOTE: There are three hyperlinks that have been embedded in the specification.

Claim Interpretation
Claim 1, line 23-25, contains an optional limitation “upon the target skin lesion not included within the current image of the skin surface”. According to MPEP 2111.04, “The broadest reasonable interpretation of a method (or process) claim having contingent limitation acquires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met”.
Therefore, the claim element starting with “showing and marking the target skin” and ending with “current image of the skin surface” is not required to be performed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite process of close-up inspection and therefore, is a method.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “selecting the target skin lesion within the image of the region”, “interrupting the process of close-up inspection and instructing the user to restart the process of close-up inspection from a remote distance upon the target skin lesion not included within the current image of the skin surface”, and “upon a close-up inspection criterion being met performing the close-up inspection of the target skin lesion”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the assessment of the distance to a skin surface and the medical inspection of a skin lesion that has been selected for inspection. The concept of prompting a restarting of a procedure due to the target moving out to the field of view of an image is a concept that can be performed in the human mind. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “in a handheld inspection device, positioned by a user at a remote distance from the skin surface, the remote distance being effective for acquiring an image of the region by the handheld inspection device: acquiring the image of the region; in a processor: on a screen: displaying the image of the region, and marking the target skin lesion within the image of the region, to visually distinguish the target skin lesion from other skin lesions within the region; while the handheld inspection device is moved by the user toward the skin surface: in the handheld inspection device: continuously acquiring a current image of the skin surface, and in the processor and on the screen: showing and marking the target skin lesion within the current image of the skin surface, and in the handheld inspection device”. The positioning of the device and remote and close distances, image acquisition, marking a selected skin lesion on an image are a form of an pre-insignificant extra-solution activity. Displaying a skin lesion merely amounts to a pre/post-solution insignificant activity. The use of an inspection device, a screen, and a processor is an application of electronic components to perform the judicial exception. The implement of a judicial exception with electronic components does not integrate the judicial exception into a practical application.
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 1 is ineligible.

Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 1 rejection.
Claim 2 recites the following elements: “wherein the close-up inspection includes: illuminating the target skin lesion”. This claim element is a mere data gathering step which amounts to a pre-solution insignificant activity. This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 2 is ineligible.

Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite a process and therefore, is a process.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “wherein the close-up inspection includes performing digital dermatoscopy of the target skin lesion”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the performance of a dermatoscopy on a target skin lesion. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim does not contain additional claim elements. Therefore, the claim does not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 3 is ineligible.

Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite a process and therefore, is a method.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “wherein the close-up inspection further includes: extracting features of the target skin lesion”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the extraction of features of the target skin lesion. Such features can be broadly be interpreted to be the color and shape of the skin lesions that are observed. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim does not contain additional claim elements. Therefore, the claim does not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
 Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the claim does not contain additional claim elements that could amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 4 is ineligible.

Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite a process and therefore, is a method.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “visually identifying the target skin lesion on the skin surface; measuring a distance between the handheld inspection device and the skin surface; or measuring an angle between an optical axis of the handheld inspection device and the skin surface”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the visual identification of a skin lesion on a skin surface and the measurement of a distance and angle relationship between a device and the skin surface. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “projecting from the handheld inspection device at least one laser beam illuminating within or in proximity to the target skin lesion”. Laser illumination projection on a target is a data gathering step that is a form of a pre-insignificant extra-solution activity. The use of a laser beam for visual identification, distance measurement, or angular measurement is does not integrate the judicial exception into a practical application. The use of electronic components to perform a judicial exception does not integrate the judicial exception into a practical application.
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 5 is ineligible.

Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite a system and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “upon a close-up inspection criterion being met perform the close-up inspection of the target skin lesion” and “check whether each given skin image of the skin images received from the handheld inspection device includes the target skin lesion”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the assessment of the distance to a skin surface and the medical inspection of a skin lesion that has been selected for inspection. The concept of prompting a restarting of a procedure due to the target moving out to the field of view of an image is a concept that can be performed in the human mind. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “a handheld inspection device that can be positioned at selectable distances from the skin surface, the handheld inspection device operable to, at least: acquire skin images, and a screen operable to, at least: display the skin images captured by the handheld inspection device, and display a processor-generated marker to visually distinguish the target skin lesion within the skin images that contain multiple lesions; and a processor programmed to, at least: receive the skin images from the handheld inspection device, upon the check is-being negative: interrupt the close-up inspection and instruct the user to restart the process of close-up inspection from a remote distance, upon the check is-being positive: generate the processor-generated marker”. The positioning of the device and remote and close distances, image acquisition, marking a selected skin lesion on an image are a form of a pre-insignificant extra-solution activity. Displaying a skin lesion and a marker merely amounts to a pre/post-solution insignificant activity. The use of an inspection device, a screen, and a processor is an application of electronic components to perform the judicial exception. The implement of a judicial exception with electronic components does not integrate the judicial exception into a practical application.
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 6 is ineligible.

Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 6 rejection.
Claim 7 recites the following elements: “wherein the close-up inspection includes: illuminating the target skin lesion”. This claim element is a mere data gathering step which amounts to a pre-solution insignificant activity. This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 7 is ineligible.

Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 7 rejection.
Claim 8 recites the following elements: “wherein the screen and the processor form part of the handheld inspection device”. The placement of electronic circuitry on a device does not integrate the judicial exception into a practical application as it simply provides the place where the screen and processor are located. The use of a processor and screen is merely a component that is used to implement the judicial exception. In light of above, claim 8 is ineligible.

Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 6 rejection.
Claim 9 recites the following elements: “further comprising a computer that is separate from the handheld inspection device, and wherein the screen and the processor form part of the computer”. The placement of electronic circuitry on a computer does not integrate the judicial exception into a practical application as it simply provides the place where the screen and processor are located. The use of a processor and screen is merely a component that is used to implement the judicial exception. In light of above, claim 9 is ineligible.

Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite a system and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “performing digital dermatoscopy of the target skin lesion”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the performance of a dermatoscopy on a target skin lesion. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea. 
Step 2A, Prong 2, Integrated into Practical Application: No - The claim does not contain additional claim elements. Therefore, the claim does not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 10 is ineligible.

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite a system and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “wherein the close-up inspection further includes: extracting features of the target skin lesion”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the extraction of features of the target skin lesion. Such features can be broadly be interpreted to be the color and shape of the skin lesions that are observed. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim does not contain additional claim elements. Therefore, the claim does not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the claim does not contain additional claim elements that could amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 4 is ineligible.

Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite a system and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “visually identifying the target skin lesion on the skin surface;WO 2016/199134PCT/IL2016/05059126 measuring a distance between the handheld inspection device and the skin surface; measuring an angle between an optical axis of the handheld inspection device and the skin surface”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the visual identification of a skin lesion on a skin surface and the measurement of a distance and angle relationship between a device and the skin surface. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “wherein the handheld inspection device further includes a laser projecting at least one laser beam for illuminating within or in proximity to the target skin lesion”. Laser illumination projection on a target is a data gathering step that is a form of a pre-insignificant extra-solution activity. The use of a laser beam for visual identification, distance measurement, or angular measurement is does not integrate the judicial exception into a practical application. The use of electronic components to perform a judicial exception does not integrate the judicial exception into a practical application.
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 12 is ineligible.

Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite a system and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “upon a close-up inspection criterion being met perform the close-up inspection of the target skin lesion” and “check whether each given skin image of the skin images received from the camera includes the target skin lesion, upon the check being negative: interrupt the close-up inspection and instruct the user to restart the process of close-up inspection from a remote distance”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the assessment of the distance to a skin surface and the medical inspection of a skin lesion that has been selected for inspection. The concept of prompting a restarting of a procedure due to the target moving out to the field of view of an image is a concept that can be performed in the human mind. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “a camera operable to, at least: acquire skin images; and a screen operable to, at least: display the skin images captured by the handheld inspection device, and display a processor-generated marker to visually distinguish the target skin lesion within the skin images that contain multiple lesions; and a processor programmed to, at least: receive the skin images from the camera, upon the check being positive: generate the processor-generated marker”. The positioning of the device and remote and close distances, image acquisition, marking a selected skin lesion on an image are a form of a pre-insignificant extra-solution activity. Displaying a skin lesion and a marker merely amounts to a pre/post-solution insignificant activity. The use of an inspection device, a screen, and a processor is an application of electronic components to perform the judicial exception. The implement of a judicial exception with electronic components does not integrate the judicial exception into a practical application.
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 13 is ineligible.

Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite a handheld inspection device and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “performing digital dermatoscopy of the target skin lesion”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the performance of a dermatoscopy on a target skin lesion. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea. 
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “further comprising other sensors” and “with participation of the other sensors”. The use of a sensor for dermatoscopy is does not integrate the judicial exception into a practical application. The use of electronic components to perform a judicial exception does not integrate the judicial exception into a practical application.
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 14 is ineligible.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 13 rejection.
Claim 15 recites the following elements: “further comprising an illuminator, and wherein the close-up inspection further includes: illuminating the target skin lesion”. This claim element is a mere data gathering step which amounts to a pre-solution insignificant activity. The use of electronic components to perform a judicial exception does not integrate the judicial exception into a practical application. This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 15 is ineligible.

Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite a handheld inspection device and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “visually identifying the target skin lesion on the skin surface; measuring a distance between the handheld inspection device and the skin surface; or measuring an angle between”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the visual identification of a skin lesion on a skin surface and the measurement of a distance and angle relationship between a device and the skin surface. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “a laser projecting at least one laser beam for illuminating within or in proximity to the target skin lesion”. Laser illumination projection on a target is a data gathering step that is a form of a pre-insignificant extra-solution activity. The use of a laser beam for visual identification, distance measurement, or angular measurement is does not integrate the judicial exception into a practical application. The use of electronic components to perform a judicial exception does not integrate the judicial exception into a practical application.
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 16 is ineligible.

Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite a handheld inspection device and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “wherein the close- up inspection includes performing digital dermatoscopy of the target skin lesion”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the performance of a dermatoscopy on a target skin lesion. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea. 
Step 2A, Prong 2, Integrated into Practical Application: No - The claim does not contain additional claim elements. Therefore, the claim does not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 17 is ineligible.

Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite a handheld inspection device and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “wherein the close-up inspection further includes: extracting features of the target skin lesion”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the extraction of features of the target skin lesion. Such features can be broadly be interpreted to be the color and shape of the skin lesions that are observed. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim does not contain additional claim elements. Therefore, the claim does not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the claim does not contain additional claim elements that could amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 18 is ineligible.

Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite a process and therefore, is a process.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “wherein the close-up inspection criterion is one or more of the following: (a) a distance of the handheld inspection device from the skin surface is equal to or smaller than a predefined distance, or (b) the target skin lesion occupies a predefined size or percentage of the screen”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to comparing a distance value to another distance value or determining a size or percentage. Comparing distances can be performed mentally as the mind can observe two values and determine which one is smaller of the two. The determination of a size or percentage is a mere area calculation or a comparison of an amount to the whole. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim does not contain additional claim elements. Therefore, the claim does not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 19 is ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 13-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Guyon et al. (PGPUB No. US 2012/000108838) in view of Bergman (PGPUB No. US 2009/0279760).

Regarding claim 1, Guyon teaches a process of close-up inspection of at least one skin lesion within a region on a skin surface, the region containing multiple skin lesions (Paragraph 0269 teaches that from a plurality of lesions present, one of the lesions is selected for classification), the process comprising: 
in a handheld inspection device (Camera 404 or smartphone 202 in Fig. 3), positioned by a user at a remote distance from the skin surface (Paragraphs 0061 and 0062 teach that the user handles the device and images the lesion with a camera function. Paragraph 0212 teaches that the distance of the camera to the lesion is identified), the remote distance being effective for acquiring an image of the region by the handheld inspection device: acquiring the image of the region (Paragraphs 0061 and 0062 teach that the user handles the device and images the lesion with a camera function. Paragraph 0061 teaches that the user obtains an image of lesion and the image is then sent to a central server. Paragraph 0212 teaches that the distance of the camera to the lesion is identified),
in a processor (Processors are inherently present in the computer 406, smartphone 202, and servers 410, 420, and 430): selecting the target skin lesion within the image of the region (Paragraph 0269 teaches that from a plurality of lesions present, one of the lesions is selected for classification); 
on a screen (Screen on computer 406 or smartphone 202):
displaying the image of the region (Paragraph 0047 teaches that the Fig. 12 that is shown is a sample report that is sent to the user. The sample report includes the display of the skin lesion 904), and
while the handheld inspection device is moved by the user toward the skin surface (Paragraph 0062 teaches that the server can request the user to image the lesion from a shorter distance than the original image):
in the handheld inspection device: continuously acquiring a current image of the skin surface (Paragraph 0062 teaches that the server can request the user to image the lesion from a shorter distance than the original image. Paragraph 0064 teaches that the server is continuously checking incoming images. Fig. 2 shows that the smartphone is providing image information to the central server. Paragraph 0063 teaches that the server 410 receives the image from the smartphone 202), and
in the processor and on the screen (Paragraph 0211 teaches that the smart phone can be an iPhone  or any touch screen Internet capable phone. Paragraph 0212 teaches that the image processor is used to determine the camera’s distance. Also, it is noted that processors are inherently present in digital cameras and smartphones in order to function. It is also shown to have a screen in Figs. 3 and 17): interrupting the process of close-up inspection and instructing the user to restart the process of close-up inspection from a remote distance upon the target skin lesion not included within the current image of the skin surface (Paragraph 0062 teaches that the server is able to detect images that do not have moles that need to be classified. Paragraph 0062 teaches that the server informs the user if the obtained data is improper and informs the user to take another image under better conditions); and
in the handheld inspection device: upon a close-up inspection criterion being met performing the close-up inspection of the target skin lesion (Paragraph 0062 teaches that the server can request the user to image the lesion from a shorter distance than the original image. Paragraph 0062 teaches that the server is able to detect images that do not have moles that need to be classified. Paragraph 0062 teaches that the server informs the user if the obtained data is improper and informs the user to take another image under better conditions).
	However, Guyon is silent regarding a process,
marking the target skin lesion within the image of the region, to visually distinguish the target skin lesion from other skin lesions within the region; 
in the processor and on the screen: showing and marking the target skin lesion within the current image of the skin surface.
In an analogous imaging field of endeavor, regarding digital dermatoscopy, Bergman teaches a process,
marking the target skin lesion within the image of the region, to visually distinguish the target skin lesion from other skin lesions within the region (Paragraph 0047 teaches that the user interface 20 displays a view of the lesion with the margins 24 around them. This allows tor the separation of the lesion of interest from other objects like skin lesions or non-skin lesion. Paragraph 0079 teaches that the target lesion has a ring that is placed around it);
in the processor and on the screen (User interface 20 and CPU 32): showing and marking the target skin lesion within the current image of the skin surface (Paragraph 0047 teaches that the user interface 20 displays a view of the lesion with the margins 24 around them. This allows tor the separation of the lesion of interest from other objects like skin lesions or non-skin lesion. Paragraph 0079 teaches that the target lesion has a ring that is placed around it).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Guyon with Bergman’s teaching of a display of a skin lesion marked with a marker. This marking of a lesion can be incorporated into Guyon’s imaging of lesions and the inspection of the lesions as taught by Guyon. This modified method would allow the user with an easier means of identifying the skin lesion of interest and separating the lesion from different objects and observe skin lesion changes precisely (Paragraph 0010 of Bergman). Furthermore, the modification the display of lesions in a manner that is understandable to a user that does not have medical training (Abstract of Bergman).

Regarding claim 2, modified Guyon teaches the process in claim 1, as discussed above.
	Guyon further teaches a process, wherein the close-up inspection includes: illuminating the target skin lesion (Paragraph 0212 teaches that server informs the user to image under sufficient lighting. Paragraph 0062 teaches that the illumination can be done with a flash or with a light source. Paragraph 0065 teaches that the user is notified when the lighting is sufficient).

Regarding claim 3, modified Guyon teaches the process in claim 1, as discussed above.
Guyon further teaches a process, wherein the close-up inspection includes performing digital dermatoscopy of the target skin lesion (Paragraph 0061 teaches that the camera function of the smartphone to take a photograph of the melanoma site. Abstract teaches that diseases and conditions can be diagnosed from digital images taken by the smartphone or digital camera and classified based on dimensional, shape, and color. Paragraph 0178 teaches that the diagnosis rules are the ABCD diagnosis rules for classifier).  

	Regarding claim 4, modified Guyon teaches the process in claim 3, as discussed above.
	Guyon further teaches a process, wherein the close-up inspection further includes: extracting features of the target skin lesion (Paragraph 0061 teaches that the camera function of the smartphone to take a photograph of the melanoma site. Abstract teaches that diseases and conditions can be diagnosed from digital images taken by the smartphone or digital camera and classified based on dimensional, shape, and color. Paragraph 0178 teaches that the diagnosis rules are the ABCD diagnosis rules for classifier).  

Regarding claim 6, Guyon teaches the system for close-up inspection of at least one target skin lesion within a region on a skin surface, the region containing multiple skin lesions (Paragraph 0269 teaches that from a plurality of lesions present, only one of the lesions is selected for classification), the system comprising:
a handheld inspection device (Camera 404 or smartphone 202 in Fig. 3) that can be positioned at selectable distances from the skin surface (Paragraphs 0061 and 0062 teach that the user handles the device and images the lesion with a camera function. Paragraph 0212 teaches that the distance of the camera to the lesion is identified), the handheld inspection device operable to, at least: 
acquire skin images (Paragraphs 0061 and 0062 teach that the user handles the device and images the lesion with a camera function. Paragraph 0061 teaches that the user obtains an image of lesion and the image is then sent to a central server. Paragraph 0212 teaches that the distance of the camera to the lesion is identified), and 
upon a close-up inspection criterion being met perform the close-up inspection of the target skin lesion (Paragraphs 0061 and 0062 teach that the user handles the device and images the lesion with a camera function. Paragraph 0061 teaches that the user obtains an image of lesion and the image is then sent to a central server. Paragraph 0212 teaches that the distance of the camera to the lesion is identified. Paragraph 0062 teaches that the server can request the user to image the lesion from a shorter distance than the original image. Paragraph 0062 teaches that the server is able to detect images that do not have moles that need to be classified. Paragraph 0062 teaches that the server informs the user if the obtained data is improper and informs the user to take another image under better conditions);
a screen (Screen on computer 406 or smartphone 202) operable to, at least:
display the skin images captured by the handheld inspection device (Paragraph 0047 teaches that the Fig. 12 that is shown is a sample report that is sent to the user. The sample report includes the display of the skin lesion 904. Paragraph 0024 teaches that the post-processed results are displayed. Abstract teaches a plurality of images are taken), and
a processor (Processors are inherently present in the computer 406, smartphone 202, and servers 410, 420, and 430) programmed to, at least:
receive the skin images from the handheld inspection device (Paragraph 0063 teaches that the server 410 receives the image from the smartphone 202. Paragraph 0047 teaches that the Fig. 12 that is shown is a sample report that is sent to the user. The sample report includes the display of the skin lesion 904. Paragraph 0024 teaches that the post-processed results are displayed. Abstract teaches a plurality of images are taken),
check whether each given skin image of the skin images received from the handheld inspection device includes the target skin lesion (Paragraph 0062 teaches that the server is able to detect images that do not have moles that need to be classified. Paragraph 0062 teaches that the server informs the user if the obtained data is improper and informs the user to take another image under better conditions),
upon the check is-being negative: interrupt the close-up inspection and instruct the user to restart the process of close-up inspection from a remote distance (Paragraph 0062 teaches that the server is able to detect images that do not have moles that need to be classified. Paragraph 0062 teaches that the server informs the user if the obtained data is improper and informs the user to take another image under better conditions. Paragraph 0062 teaches that the server can request the user to image the lesion from a shorter distance than the original image).
However, Guyon is silent regarding a system,
display a processor-generated marker to visually distinguish the target skin lesion within the skin images that contain multiple lesions; and
upon the check being positive: generate the processor-generated marker.
In an analogous imaging field of endeavor, regarding digital dermatoscopy, Bergman teaches a system,
display a processor-generated marker to visually distinguish the target skin lesion within the skin images that contain multiple lesions (Paragraph 0047 teaches that the user interface 20 displays a view of the lesion with the margins 24 around them. This allows for the separation of the lesion of interest from other objects like skin lesions or non-skin lesion. Paragraph 0079 teaches that the target lesion has a ring that is placed around it. Paragraph 0037 teaches that multiple images of a mole over time is observed. Fig. 22 shows the mole on two different time points); and
upon the check being positive: generate the processor-generated marker (Paragraph 0046 teaches that the CPU 32 generates the image 23 that is displayed on the user interface 20. This image 23 has the target skin lesion with a highlighted margin 24).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Guyon with Bergman’s teaching of a display of a skin lesion marked with a marker. This marking of a lesion can be incorporated into Guyon’s imaging of lesions and the inspection of the lesions as taught by Guyon. This modified apparatus would allow the user with an easier means of identifying the skin lesion of interest and separating the lesion from different objects and observe skin lesion changes precisely (Paragraph 0010 of Bergman). Furthermore, the modification the display of lesions in a manner that is understandable to a user that does not have medical training (Abstract of Bergman).

Regarding claim 7, modified Guyon teaches the system in claim 6, as discussed above.
Guyon further teaches a system, wherein the close-up inspection includes: illuminating the target skin lesion (Paragraph 0212 teaches that server informs the user to image under sufficient lighting. Paragraph 0062 teaches that the illumination can be done with a flash or with a light source. Paragraph 0065 teaches that the user is notified when the lighting is sufficient).

Regarding claim 8, modified Guyon teaches the system in claim 6, as discussed above.
Guyon further teaches a system, wherein the screen and the processor form part of the handheld inspection device (Paragraph 0211 teaches that the smart phone can be an iPhone7 or any touch screen Internet capable phone. Paragraph 0212 teaches that the image processor is used to determine the camera’s distance. Also, it is noted that processors are inherently present in digital cameras and smartphones in order to function. It is also shown to have a screen in Figs. 3 and 17).  

Regarding claim 9, modified Guyon teaches the system in claim 6, as discussed above.
	Guyon further teaches a system, further comprising a computer (Computer 406 in Fig. 3) that is separate from the handheld inspection device (Camera 404 in Fig. 3), and wherein the screen and the processor form part of the computer (The computer 406 has a processor inherently present in order to obtain the image from camera 404 and transmit/receive data from the servers 420 and 410).

Regarding claim 10, modified Guyon teaches the system in claim 6, as discussed above.
Guyon further teaches a system, wherein the close-up inspection includes: performing digital dermatoscopy of the target skin lesion (Paragraph 0061 teaches that the camera function of the smartphone to take a photograph of the melanoma site. Abstract teaches that diseases and conditions can be diagnosed from digital images taken by the smartphone or digital camera and classified based on dimensional, shape, and color. Paragraph 0178 teaches that the diagnosis rules are the ABCD diagnosis rules for classifier).  

Regarding claim 11, modified Guyon teaches the system in claim 10, as discussed above.
	Guyon further teaches a system, wherein the close-up inspection further includes: extracting features of the target skin lesion (Paragraph 0061 teaches that the camera function of the smartphone to take a photograph of the melanoma site. Abstract teaches that diseases and conditions can be diagnosed from digital images taken by the smartphone or digital camera and classified based on dimensional, shape, and color. Paragraph 0178 teaches that the diagnosis rules are the ABCD diagnosis rules for classifier).  

Regarding claim 13, modified Guyon teaches a handheld inspection device for close-up inspection of at least one skin lesion within a region of a skin surface, the region containing multiple skin lesions (Paragraph 0269 teaches that from a plurality of lesions present, only one of the lesions is selected for classification), the handheld inspection device comprising: 
a camera (Camera 404 or smartphone 202 in Fig. 3) operable to, at least: 
acquire skin images (Paragraphs 0061 and 0062 teach that the user handles the device and images the lesion with a camera function. Paragraph 0061 teaches that the user obtains an image of lesion and the image is then sent to a central server. Paragraph 0212 teaches that the distance of the camera to the lesion is identified),
upon a close-up inspection criterion being met perform the close-up inspection of the target skin lesion (Paragraphs 0061 and 0062 teach that the user handles the device and images the lesion with a camera function. Paragraph 0061 teaches that the user obtains an image of lesion and the image is then sent to a central server. Paragraph 0212 teaches that the distance of the camera to the lesion is identified. Paragraph 0062 teaches that the server can request the user to image the lesion from a shorter distance than the original image. Paragraph 0062 teaches that the server is able to detect images that do not have moles that need to be classified. Paragraph 0062 teaches that the server informs the user if the obtained data is improper and informs the user to take another image under better conditions);
a screen (Screen on computer 406 or smartphone 202) operable to, at least:
display the skin images captured by the handheld inspection device (Paragraph 0047 teaches that the Fig. 12 that is shown is a sample report that is sent to the user. The sample report includes the display of the skin lesion 904), and
a processor (Processors are inherently present in the computer 406, smartphone 202, and servers 410, 420, and 430) programmed to, at least: 
receive the skin images from the camera (Paragraph 0062 teaches that the server can request the user to image the lesion from a shorter distance than the original image. Paragraph 0064 teaches that the server is continuously checking incoming images. Fig. 2 shows that the smartphone is providing image information to the central server. Paragraph 0063 teaches that the server 410 receives the image from the smartphone 202), 
check whether each given skin image of the skin images received from the camera includes the target skin lesion (Paragraph 0062 teaches that the server is able to detect images that do not have moles that need to be classified. Paragraph 0062 teaches that the server informs the user if the obtained data is improper and informs the user to take another image under better conditions. Paragraph 0047 teaches that the Fig. 12 that is shown is a sample report that is sent to the user. The sample report includes the display of the skin lesion 904. Paragraph 0024 teaches that the post-processed results are displayed. Abstract teaches a plurality of images are taken),
upon the check is-being negative: interrupt the close-up inspection and instruct the user to restart the process of close-up inspection from a remote distance (Paragraph 0062 teaches that the server is able to detect images that do not have moles that need to be classified. Paragraph 0062 teaches that the server informs the user if the obtained data is improper and informs the user to take another image under better conditions. Paragraph 0062 teaches that the server can request the user to image the lesion from a shorter distance than the original image).
However, Guyon is silent regarding a device,
display a processor-generated marker to visually distinguish the target skin lesion within the skin images that contain multiple lesions; and 
upon the check is-being positive: generate the processor-generated marker.
In an analogous imaging field of endeavor, regarding digital dermatoscopy, Bergman teaches a device,
display a processor-generated marker to visually distinguish the target skin lesion within the skin images that contain multiple lesions (Paragraph 0047 teaches that the user interface 20 displays a view of the lesion with the margins 24 around them. This allows for the separation of the lesion of interest from other objects like skin lesions or non-skin lesion. Paragraph 0079 teaches that the target lesion has a ring that is placed around it. Paragraph 0037 teaches that multiple images of a mole over time is observed. Fig. 22 shows the mole on two different time points); and
upon the check is-being positive: generate the processor-generated marker (Paragraph 0047 teaches that the user interface 20 displays a view of the lesion with the margins 24 around them. This allows tor the separation of the lesion of interest from other objects like skin lesions or non-skin lesion. Paragraph 0079 teaches that the target lesion has a ring that is placed around it. Paragraph 0046 teaches that the CPU 32 generates the image 23 that is displayed on the user interface 20).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Guyon with Bergman’s teaching of a display of a skin lesion marked with a marker. This marking of a lesion can be incorporated into Guyon’s imaging of lesions and the inspection of the lesions as taught by Guyon. This modified apparatus would allow the user with an easier means of identifying the skin lesion of interest and separating the lesion from different objects and observe skin lesion changes precisely (Paragraph 0010 of Bergman). Furthermore, the modification the display of lesions in a manner that is understandable to a user that does not have medical training (Abstract of Bergman).

Regarding claim 14, modified Guyon teaches the device in claim 13, as discussed above.
	However, the combination of Guyon and Taylor is silent regarding a device, further comprising other sensors, and wherein the close-up inspection further includes: performing, with participation of the other sensors, digital dermatoscopy of the target skin lesion.
	In an analogous imaging field of endeavor, regarding digital dermatoscopy, another embodiment of Guyon teaches a device, further comprising other sensors, and wherein the close-up inspection further includes: performing, with participation of the other sensors, digital dermatoscopy of the target skin lesion (Paragraph 0009 taches that a scanner can use a scanner with a light source and a sensor that is placed in contract with a skin lesion to identify melanomas and perform image analysis for rapid screening. Paragraph 0008 teaches that melanoma is detected based on the ABCD characteristics).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Guyon and Bergman with another embodiment of Guyon’s teaching of the use of sensors in dermatoscopy. This modified apparatus would allow the user to perform rapid screening (Paragraph 0009 of Guyon). Furthermore, the modification allows for the use by a medical professional (Paragraph 0009 of Guyon).

Regarding claim 15, modified Guyon teaches the device in claim 13, as discussed above.
	Guyon further teaches a device, further comprising an illuminator, and wherein the close-up inspection further includes: illuminating the target skin lesion (Paragraph 0212 teaches that server informs the user to image under sufficient lighting. Paragraph 0062 teaches that the illumination can be done with a flash or with a light source. Paragraph 0065 teaches that the user is notified when the lighting is sufficient).

Regarding claim 17, modified Guyon teaches the device in claim 13, as discussed above.
	Guyon further teaches a device, wherein the close- up inspection includes performing digital dermatoscopy of the target skin lesion (Paragraph 0061 teaches that the camera function of the smartphone to take a photograph of the melanoma site. Abstract teaches that diseases and conditions can be diagnosed from digital images taken by the smartphone or digital camera and classified based on dimensional, shape, and color. Paragraph 0178 teaches that the diagnosis rules are the ABCD diagnosis rules for classifier).  

Regarding claim 18, modified Guyon teaches the device in claim 17, as discussed above.
	Guyon further teaches a device, wherein the close-up inspection further includes: extracting features of the target skin lesion (Paragraph 0061 teaches that the camera function of the smartphone to take a photograph of the melanoma site. Abstract teaches that diseases and conditions can be diagnosed from digital images taken by the smartphone or digital camera and classified based on dimensional, shape, and color. Paragraph 0178 teaches that the diagnosis rules are the ABCD diagnosis rules for classifier).  

Regarding claim 19, modified Guyon teaches the device in claim 1, as discussed above.
	Guyon further teaches a device, wherein the close-up inspection criterion is one or more of the following: (a) a distance of the handheld inspection device from the skin surface is equal to or smaller than a predefined distance (Paragraph 0062 teaches that the server can request the user to image the lesion from a shorter distance than the original image. Paragraph 0062 teaches that the server is able to detect images that do not have moles that need to be classified. Paragraph 0062 teaches that the server informs the user if the obtained data is improper and informs the user to take another image under better conditions).

Claims 5, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Guyon et al. (PGPUB No. US 2012/000108838) in view of Bergman (PGPUB No. US 2009/0279760) further in view of Taylor et al. (PGPUB No. US 2011/0054310).

Regarding claim 5, modified Guyon teaches the process in claim 3, as discussed above.
	However, the combination of Guyon and Bergman is silent regarding a process, wherein the close-up inspection further includes: projecting from the handheld inspection device at least one laser beam illuminating within or in proximity to the target skin lesion, and further performing at least one of: 
visually identifying the target skin lesion on the skin surface; 
measuring a distance between the handheld inspection device and the skin surface; or 
measuring an angle between an optical axis of the handheld inspection devices and the skin surface.
	In an analogous imaging field of endeavor, regarding digital dermatoscopy, Taylor teaches a process, wherein the close-up inspection (Imaging apparatus shown in Fig. 1) further includes: projecting from the handheld inspection device at least one laser beam illuminating within or in proximity to the target skin lesion (Paragraph 0031 teaches that the light beam emitters 24L and 24R can be laser devices that emit focused beams of light. Paragraph 0037 teaches the light beam emitters can be used to determine the range with respect to a subject of interest. Paragraph 0038 teaches that the subject of interest can be a skin lesion), and further performing at least one of: 
visually identifying the target skin lesion on the skin surface (Paragraph 0038 teaches that the imaging apparatus, which includes and uses the light beam emitters 24L and 24R, can be used for the identification of lesions on a person. This is seen in Fig. 8); or
measuring a distance between the handheld inspection device and the skin surface (Paragraph 0032 teaches that the imaging apparatus is able to calculate the distance of the imaging apparatus to the subject. Paragraph 0038 teaches that the subject can be a person).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Guyon and Bergman with Taylor’s teaching of illuminating with a laser and identifying the skin lesion and measuring a distance between the skin surface and the handheld device. This modified process would provide the user with the capability to ensure that the imaging apparatus is accurately positioned for repeatedly reliable results (Paragraph 0017 of Taylor). Furthermore, the modification allows for accurate assessment and evaluation and accurate digital images (Paragraph 0011 of Taylor).

Regarding claim 12, modified Guyon teaches the system in claim 10, as discussed above.
However, the combination of Guyon and Bergman is silent regarding a system, wherein the handheld inspection device further includes a laser projecting at least one laser beam for illuminating within or in proximity to the target skin lesion for at least one of: 
visually identifying the target skin lesion on the skin surface; 
measuring a distance between the handheld inspection device and the skin surface; or 
measuring an angle between an optical axis of the handheld inspection device and the skin surface.
In an analogous imaging field of endeavor, regarding digital dermatoscopy, Taylor teaches a system, wherein the handheld inspection device further includes a laser projecting at least one laser beam for illuminating within or in proximity to the target skin lesion for at least one of: 
visually identifying the target skin lesion on the skin surface (Paragraph 0038 teaches that the imaging apparatus, which includes and uses the light beam emitters 24L and 24R, can be used for the identification of lesions on a person. This is seen in Fig. 8); or
measuring a distance between the handheld inspection device and the skin surface (Paragraph 0032 teaches that the imaging apparatus is able to calculate the distance of the imaging apparatus to the subject. Paragraph 0038 teaches that the subject can be a person).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Guyon and Bergman with Taylor’s teaching of illuminating with a laser and identifying the skin lesion and measuring a distance between the skin surface and the handheld device. This modified system would provide the user with the capability to ensure that the imaging apparatus is accurately positioned for repeatedly reliable results (Paragraph 0017 of Taylor). Furthermore, the modification allows for accurate assessment and evaluation and accurate digital images (Paragraph 0011 of Taylor).

Regarding claim 16, modified Guyon teaches the device in claim 13, as discussed above.
	However, the combination of Guyon and Bergman is silent regarding a device, further comprising a laser projecting at least one laser beam for illuminating within or in proximity to the target skin lesion for at least one of: 
visually identifying the target skin lesion on the skin surface; 
measuring a distance between the handheld inspection device and the skin surface; or 
measuring an angle between an optical axis of the handheld inspection devices and the skin surface.
In an analogous imaging field of endeavor, regarding digital dermatoscopy, Taylor teaches a device, further comprising a laser projecting at least one laser beam for illuminating within or in proximity to the target skin lesion for at least one of:
visually identifying the target skin lesion on the skin surface (Paragraph 0038 teaches that the imaging apparatus, which includes and uses the light beam emitters 24L and 24R, can be used for the identification of lesions on a person. This is seen in Fig. 8); or
measuring a distance between the handheld inspection device and the skin surface (Paragraph 0032 teaches that the imaging apparatus is able to calculate the distance of the imaging apparatus to the subject. Paragraph 0038 teaches that the subject can be a person).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Guyon and Bergman with Taylor’s teaching of illuminating with a laser and identifying the skin lesion and measuring a distance between the skin surface and the handheld device. This modified system would provide the user with the capability to ensure that the imaging apparatus is accurately positioned for repeatedly reliable results (Paragraph 0017 of Taylor). Furthermore, the modification allows for accurate assessment and evaluation and accurate digital images (Paragraph 0011 of Taylor).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zuhlke Kimball et al. (PGPUB No. US 2014/0126787): Teaches the tracking of a single specific mole and performing dermatoscopy on that lesion. Also, teaches using a real-time camera to acquire images of multiple moles. Teaches marking the specific lesion with a mole marker.
Rithe et al. (PGPUB No. US 20170124709): Teaches the determination of a mole with a boundary to distinguish it and displaying it over time. 
Ryabov et al. (PGPUB No. US 2014/0307074): Teaches that the distance with respect to the skin is determined and compared to a threshold.
Skladov et al. (US Patent No. 6,993,167): Teaches the illumination of an area with the lesion of interest. Teaches the observation of the angular relationship and the definition of the lesion boundary.
Leshem et al. (US Patent No. 6,215,893): Teaches the illumination of an area with the lesion of interest. Teaches the observation of the angular relationship of the lesion.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        
/PATRICIA J PARK/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Explanation of dermascopy (Link: https://dermnetnz.org/topics/dermoscopy#:~:text=Dermoscopy%20or%20dermatoscopy%20refers%20to,it%20easier%20to%20diagnose%20melanoma.)
        2 Link: https://www.masterclass.com/articles/when-was-the-camera-invented
        3 Link: https://www.nfi.edu/when-was-the-camera-invented/
        4 Link: https://antiques.lovetoknow.com/collectibles/first-camera-invented
        5 IC are circuits with logic gates, pathways, and transistors for performing particular functions or a series of functions (Link: https://www.computerhope.com/jargon/i/ic.htm)
        6 Link: https://www.computerhope.com/history/processor.htm
        7 Apple, the manufacturer of iPhone, notes that the iPhone has CPUs (Link: https://www.apple.com/iphone/compare/)